[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Bell, Slip Opinion No. 2020-Ohio-3104.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-3104
               THE STATE OF OHIO, APPELLANT, v. BELL, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Bell, Slip Opinion No. 2020-Ohio-3104.]
Court of appeals’ judgment reversed on the authority of State v. Harper.
       (No. 2018-1537―Submitted May 13, 2020―Decided May 29, 2020.)
      APPEAL from the Court of Appeals for Franklin County, No. 17AP-645,
                                      2018-Ohio-3576.
                                    _________________
        {¶ 1} On the authority of State v. Harper, __ Ohio St.3d __, 2020-Ohio-
2913, __ N.E.3d __, the judgment of the court of appeals is reversed to the extent
that it remanded the case to the trial court to correct the entry imposing postrelease
control.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                    _________________
        Ron O’Brien, Franklin County Prosecuting Attorney, and Seth Gilbert,
Assistant Prosecuting Attorney, for appellant, state of Ohio.
SUPREME COURT OF OHIO




 _________________




          2